Exhibit 10.1

 

MODSYS INTERNATIONAL, LTD

 

September 15, 2015

 

Matt Bell

c/o Modern Systems Corporation

601 Union Street, Suite 4616

Seattle, WA 98101,

 

Dear Matt,

 

On behalf of the Board of Directors (the “Board”) of ModSys International, Ltd,
a company incorporated in Israel (the “Parent”) and its subsidiaries including
Modern Systems Corporation, a Delaware corporation (“MS-DEL” and collectively
with the Parent, the “Company”), I am pleased to share the following terms for
employment:

 

1.            Position; Role.

 

a.   Officer Role. You will continue to serve in a full-time capacity as
President and CEO for the Company. You will report to the Board. By signing this
letter, you represent and warrant to the Company that you are under no
contractual commitments inconsistent with your obligations to the Company. You
agree that to the best of your ability and experience you will at all times
loyally and conscientiously perform all of the duties and obligations of your
role which are required of you under this letter and to the reasonable
satisfaction of the Company.

 

b.   Board Role. In connection with this letter, the Compensation Committee will
recommend that the Board elect to serve as a director, to the extent permissible
under the Company’s bylaws and Articles of Association. If so elected to the
Board you agree to serve in such capacity without additional compensation.
Further, if a majority of the directors requests you to resign from the Board
and/or any committees of the Board then you shall do so. Further, upon
termination of your employment for any reason, the Board will take a vote and a
simple majority will decide if your board position is extended or terminated and
to the extent applicable, from the Board and any committees of the Board.

 

2.            Effective Date; Term. The terms of this new offer will be
effective as of the later of the date of this letter or the date it is executed
by you (referred to as “Effective Date”) and ending on the third anniversary
(the “Term”), unless sooner terminated as required by the Company’s Compensation
Policy or under Paragraph 14 of this letter.

 

3.            Salary. As a resident of the United States (“U.S.”) you will be an
employee of MS-DEL. In connection with your position as President and CEO (not
as a Board member), you will continue to be paid a cash salary at a rate of
twenty-five thousand U.S. Dollars ($25,000.00) per month, prorated for the
actual period of employment which is equivalent to three hundred thousand U.S.
dollars ($300,000.00) on an annualized basis and payable pursuant to the
Company’s regular payroll policy (“Base Salary”). This is a salaried exempt
position, which is not subject to federal and state minimum wage and overtime
laws. You will not be eligible to receive overtime pay for hours worked in
excess of 40 hours per workweek.

 



 - 1 - 

 

 

4.            Bonus.

 

a.   Yearly Performance RSUs. You will be eligible for three individual annual
bonuses each with a target amount of fifty thousand (50,000) Restricted Stock
Units (each, “Yearly Performance RSUs”) of Parent, with the Compensation
Committee of the Board and you working in good faith and mutually agreeing upon
performance criteria consistent with Sections 2.3.9.2 – 2.3.9.5 of the Company’s
Compensation Policy (“Performance Milestones”) promptly following the execution
of this letter. After the second quarter of the new calendar year (commencing in
2016) the Compensation Committee and/or the Board will review the agreed-upon
Performance Milestones and make a good faith determination with respect to
whether you met the Performance Milestones for the previous four quarters (with
a shortened first year of review running for only three quarters from the
October 1, 2015 through June 30, 2016). If the annual agreed-upon Performance
Milestones are met then the corresponding annual Performance RSUs (i.e. 50,000
RSUs) will be fully vested as of that date. For avoidance of doubt, if you do
not meet the annual Performance Milestones then you the Annual Performance RSUs
for that year will not vest and shall expire as of the date you are notified of
the Compensation Committee’s determination. Except as otherwise provided in this
Paragraph and as specifically approved by the Compensation Committee, the RSUs
will be subject to the terms and conditions of the Parent’s 2007 Award Plan (the
“Plan”). The Plan, as amended, and the applicable RSU award agreement, and
vesting of the RSUs is contingent on your continued employment with the Company
through each vesting date. Following the vesting of the RSUs, you will receive
one ordinary share of MDSY as payment for each vested RSU (subject to tax
withholding).

 

b.   Bonus for Sale Transaction of Parent.

 

i.   Subject to terms and conditions provided in this letter, consistent with
Section 2.3.10 of the Company’s Compensation Policy (Special Bonus) and provided
that you remain employed in your current position with the Company immediately
prior to the consummation of a Sale Transaction and provided further that the
Sales Proceeds are no less than twenty five million dollars ($25,000,000), you
shall have a contingent right to receive a payment equal to one percent (1%) of
the Sale Proceeds.

 

ii.   For this purposes of this Paragraph 4(b):

 

1.“Sale Proceeds” means the fair market value of the gross consideration
received by the Company or its stockholders (e.g. cash, equity or a combination
thereof) from a Sales Transaction; and

 

2.“Sales Transaction” means the sale or disposition of all or substantially all
the Company's assets in one transaction from a third party or parties, taking
into account such factors as the Board deems appropriate immediately prior to
the consummation thereof.

 



 - 2 - 

 

 

5.            Restricted Stock Units. The Compensation Committee will recommend
to the Board that the Parent grant you an award of one hundred thousand
(100,000) Restricted Share Units of Parent (the “2015 RSU Grant”). Subject to
approval by the Board, the 2015 RSU Grant will be granted on the first regularly
scheduled grant date after the Effective Date. The 2015 RSU Grant will vest at
any time after the 12 month anniversary of the date of grant, upon the earlier
to occur of (i) a Sales Transaction or (ii) your termination of employment by
the Company for any reason other than for Breach of Trust (as defined in the SOA
(as defined below)) and provided such termination constitutes a “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) (each a
“Triggering Event”), 1/36 of the RSUs will vest upon such Triggering Event for
each full month of service, measured from the Effective Date through the date of
the Triggering Event.

 

Except as otherwise provided in this Paragraph 5 the 2015 RSU grant will be on
similar terms as provided in the Award Agreement between the parties dated
September 6, 2012 (the “2012 Award Agreement”). Following vesting of the
foregoing RSUs, you will receive one ordinary share of MDSY as payment for each
vested RSU (subject to tax withholding).

 

6.            Repricing of Existing Restricted Stock Options. Whereas, subject
to the terms of the Stock Option Agreement dated April 25, 2012 (the “SOA”), and
in accordance with generally accepted accounting principles, the Company has
agreed to a one-time offer to reprice 270,000 of your existing three hundred
thousand (300,000) options to purchase Ordinary Shares in the Company (the
“Existing Options”) under the SOA. The remaining 30,000 Existing Options will be
forfeited upon your acceptance of the repriced options. The exercise price of
the repriced options will be equal to the fair market value on the date of
grant. Please check with your tax advisor as the Company takes no responsibility
for any adverse consequences arising from the repricing. You have until 5:00 PM
Pacific Time of the second day following the Effective Date to notify the
Compensation Committee that you wish to reprice your Existing Options. For
example, if the Effective Date is Tuesday, September 15, 2015 then your written
notice must be received by the Compensation Committee by 5 PM Pacific Time on
Thursday, September 17, 2015.

 

7.            Benefits; Vacation & Holidays. You will be eligible for all
standard Company benefits, including health, dental, vision, life and disability
insurance. Health, dental, and vision insurance, 401(k) retirement savings plan
and life insurance will be effective the first day of the first of the month
following thirty (30) days of benefit eligible employment, Disability insurance
will be effective on the first of the month following ninety (90) days of
benefit eligible employment. Employee matching for 401(k) contributions will be
based on the Company’s then-current plan documents. Your grant of three (3)
weeks of vacation per year, accruing at a rate of five (5) hours per payroll
period, will continue as-is based on your original date of hire. In addition,
U.S. employees observe eleven (11) standard holidays and are given four (4)
"floating" holidays. Company holidays are subject to change. Scheduling of
vacation and personal time should be arranged between you and the Board.

 

8.            Withholding Taxes. All forms of compensation referred to in this
letter are subject to applicable withholding and payroll taxes.

 



 - 3 - 

 

 

9.            Proprietary Information and Inventions Agreement. As a condition
of your employment, you will be required to sign our Parent’s standard
Proprietary Information and Inventions Agreement for employees (“PIIA”), a copy
of which is attached. It is fundamental policy of the Company that it does not
hire employees or consultants in order to obtain access to trade secrets or
proprietary information of any of their former employers. By accepting this job
offer, you represent that (i) you will not violate the terms of any
non-competition, non-disclosure and non-solicitation agreements to which you may
be bound by any prior employer and (ii) you will not use any files or materials
in connection with your employment with the Company that are trade secrets of or
proprietary information to another firm. Further, you acknowledge and agree to
the restrictive covenants and other provisions set forth in the PIAA during your
employment and thereafter as provided, the terms of which are fully incorporated
herein.

 

10.          Outside Activities. While you render services to the Company, you
will not engage in any other gainful employment, business or activity without
the written consent of the Company, which consent will not be unreasonably
withheld. While you render services to the Company, you also will not assist any
person or organization in competing with the Company, in preparing to compete
with the Company or in hiring any employees of the Company.

 

11.          No Conflicts. You represent that your performance of all the terms
of this letter agreement will not breach any other agreement to which you are a
party.

 

12.          Contingencies. Your acceptance of this offer, commencement and
continuation of employment with the Company is and remains contingent upon the
successful completion and satisfactory outcome of a background, reference,
drug/alcohol and credit check, as determined at the sole discretion of the
Company; your submission of proof, satisfactory to the Company, of your identity
and your legal authorization to work in the United States (if you fail to submit
this proof, federal law prohibits us from hiring you), and the execution and
delivery of the PIIA to an officer of the Company.

 

13.          Employment at Will. Your employment with the Company will be “at
will,” meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause. You will not
be entitled to receive any payments under this letter or any policy or plan of
Company as in effect from time to time that provides for payment of amounts on
termination of employment other than any and all previously earned, but as of
yet unpaid, salary, and reimbursement of business expenses and fringe benefits
as of yet unpaid, by reason of Company electing not to renew or extend the terms
provided for herein.

 

14.          Termination of Employment.

 

a.   Voluntary Termination by You. At any time during the Term, you may
terminate employment hereunder by giving the Company one hundred and eighty
(180) days’ prior written notice of the effective date of your last day of
employment (“Employee Notice Period”). During the Employee Notice Period you
will be entitled to the same benefits including vesting as you had in place
prior to such notice (except for (i) Early Termination (as defined below), (ii)
a Breach of trust or (iii) as otherwise provided for in an agreement for the
2015 RSU Grant). The Company may, in its sole discretion, waive all or any part
of the Employee Notice Period and consider your termination effective on any
such earlier date as it determines. Also, the Company may, in its sole
discretion, remove you from any assigned duties, assign you to other duties, or
require you to remain away from its offices, during all or any part of the
Employee Notice Period or elect to accelerate your Base Salary for the remainder
of the Employee Notice Period and pay it to you in lieu thereof through the
Company’s standard payroll process. In no event shall the payments made in
connection with the Employee Notice Period continue beyond your last day of
employment if you voluntary elect to terminate early (“Early Termination”) or
exceed the amount that you would have received had your employment continued
through expiration of the Term.

 



 - 4 - 

 

 

b.   Termination for Convenience During the Term. The Company may terminate your
employment hereunder for convenience at any time during the Term of this
Agreement by giving you three hundred and sixty five (365) days’ written notice
(“Employer Notice Period”) provided, however, the Company may, in its sole
discretion, remove you from any assigned duties, mutually agree on other duties,
or require you to remain away from its offices, during all or any part of the
Employer Notice Period or elect to accelerate your Base Salary for the remainder
of the Employer Notice Period and pay it to you in lieu thereof through the
Company’s standard payroll process. In no event shall the payments made in
connection with the Employer Notice Period exceed the amount that you would have
received had your employment continued through expiration of the Term. For the
sake of clarity all vesting will continue during the Employer Notice Period
except (i) for Early Termination, (ii) for a Breach of Trust or (iii) as
otherwise provided for in an agreement for the 2015 RSU Grant.

 

c.   Other Obligations. A termination of employment pursuant to this Paragraph
14 will not affect any rights that you may have pursuant to any agreement,
policy, plan, program or arrangement of Company providing employee benefits,
which rights will be governed by the terms thereof, including the SOA and Plan;
provided that to the extent that you are eligible to receive payments or
benefits by reason of termination of employment pursuant to any other severance
agreement or employee plan (collectively, “Other Severance Agreements”), the
amounts otherwise receivable under Paragraph 14 will be reduced by the amounts
actually paid and benefits actually provided pursuant to the Other Severance
Agreements, but not below zero, to avoid duplication of payments so that the
total amount payable or value of benefits receivable hereunder and under the
Other Severance Agreements is not any more or less than the amounts so payable
or value so receivable had such benefits been paid in full under the arrangement
that provides the greatest total payments and benefits.

 

15.          Remedies. In addition to any other remedies provided, the parties
agree that compliance with Paragraphs 9 and 14(a) of this Agreement and the PIIA
are necessary to protect the business and goodwill of Company, and that any
breach of such Paragraphs and the PIIA will result in irreparable and continuing
harm to Company, for which monetary damages may not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of Paragraphs 9 and
14(a) and the PIIA by you, Company and you agree that (i) Company shall be
entitled to all appropriate remedies, including but not limited to temporary
restraining orders and injunctions enjoining or restraining such actual or
threatened breach and (ii) Company may cease providing consideration provided to
you under this letter. Executive hereby consents to the issuance of an
injunction by any court of competent jurisdiction, without the need for posting
any bond. Withholding Authorization. In addition to any remedies set forth in
this letter, to the fullest extent permitted under the laws of the State of
Employment, you authorize Company to withhold from any severance payments
otherwise due to you and from any other funds held for your benefit by Company,
any damages or losses sustained by Company as a result of any material breach or
other material violation of this Agreement by Executive, pending resolution of
the underlying dispute.

 



 - 5 - 

 

 

16.          Amendment. This letter agreement may not be amended or modified
except by an express written agreement signed by you and a duly authorized
officer of the Company.

 

17.          Entire Agreement. This letter contains all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company, except as
documented in this letter. It is specifically understood and accepted that
immediately prior to the effectiveness of this letter that the Company has
fulfilled all of its obligations to you related to your employment and this
letter supersedes all oral and written employment offers and agreements between
you and the Company to the Effective Date other than any RSUs granted in 2012
Award Agreement or options to purchase Ordinary Shares in the SOA, as well as
all conflicting provisions of Company’s human resources and other policies set
by the Company. Notwithstanding the foregoing, your confidentiality and other
restrictive covenant obligations, as set forth herein, are in addition to, and
not in limitation or substitution of, any similar or related obligations under
Company policy or applicable law you have.

 

We hope that you find the foregoing terms acceptable. This offer, if not
accepted, will expire at the close of business (PST) on October 1, 2015. Please
indicate your acceptance of our offer by signing one copy of this letter and
returning to our US Headquarters at Modern Systems Corporation, 601 Union
Street, Suite 4616, Seattle, WA 98101, or via email at
dfrench@modernsystems.com. Should you have any questions, please don't hesitate
to contact me.

 

Yours Sincerely,         Carla Corkern         By: /s/ Carla Corkern   Title:
Audit Committee Chairperson   Date:

10/1/15

 

 

I have read and accept this employment offer:



 

/s/ Matt Bell   Matt Bell   Date: 10/1/15  

 

 

- 6 -



 

